Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed October 21, 2021 has been received, Claims 1-5, 7-13 and 16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4-5, 7, and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacone (US 2005/0150132) in view of Young (US 7,980,005).
Regarding Claims 1 and 4, Iannacone discloses an article of footwear comprising a base sole element (13) and an outwardly exposed upper element (16) forming a fully open separated space therebetween configured to fully span and enclose a width of a human foot inserted therein with the upper element configured to rest on the foot (Fig.1,2,5), wherein one (18) to four discrete toe separator elements, each fully extends across the open separated space (as seen in Fig.2), wherein each of the one to four discrete toe separator elements is comprised of an elongated longitudinal material tube (74), having an upper and lower end and wherein the elongated longitudinal material tube is circumferentially continuously closed (as seen in Fig.2 & 7) and is comprised of an integrated bilayer material comprised of an outer layer of fabric material (74) and an inner layer (72), wherein the upper end of the elongated longitudinal material tube (of 18) is closed and the closed upper end is fixedly adhered to an underside of the upper element (16) at a position above the inserted foot and the lower end is closed and the closed lower end is attached to a top side of the base sole element (13) at a position below the inserted foot (Fig.2, para.31-32), thereby forming a fully closed elongated longitudinal material tube (18). Iannacone does not disclose the inner layer being foam or memory foam. However, Young teaches a toe separator having a layer of memory foam (Col.2, lines 31-34). When in combination Iannacone and Young teach wherein the inner layer material consists essentially of memory foam.

Regarding Claim 2, Iannacone discloses an article of footwear of claim 1, wherein the footwear comprises a sandal with one toe separator element (18), configured and positioned for separation of a big toe and adjacent toe of the human foot (as seen in Fig.1).
Regarding Claim 5, Iannacone discloses an article of footwear of claim 1, wherein the outer fabric material of the material tube (74) is comprised of a decorative layer material (inasmuch as has been claimed by Applicant, Iannacone discloses a material that is decorative as it would have a color of some sort).
Regarding Claim 7, Iannacone discloses an article of footwear of claim 1, wherein the outer fabric layer (74) comprises a textured outer surface configured to provide a massaging effect to adjacent toes in contact therewith (the fabric surface of 74 would have a texture of some sort as it is a woven textile; further, Applicant has provided no claimed structural limitation(s) to define how the surface is textured). It is noted that “configured to provide a massaging effect to adjacent toes in contact therewith” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Iannacone teaches the structural limitations of the claim and therefore would be capable of providing a massaging effect.

Regarding Claim 10, Iannacone further discloses an article of footwear of claim 9, wherein the tube has a circular cross section (as seen in Fig.7).
Regarding Claim 11, Iannacone discloses the invention substantially as claimed above. It is noted the “wherein the seamed ends of the sized section are skived” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 
Regarding Claim 12, When in combination Iannacone and Young teach an article of footwear of claim 4, wherein the outer fabric layer (Iannacone: of 74) comprises an un-seamed tubular enclosure (Iannacone: as seen in Fig.7) for the inner layer of memory foam (72 of Iannacone as modified by Young).
Regarding Claim 13, When in combination Iannacone and Young teach an article of footwear of claim 4, wherein each toe separator element (18) includes an unattached centrally and longitudinally positioned stiffener element (70 is a stiffener element, inasmuch as has been claimed by Applicant, as it gives 18 its three dimensional form to stand between a user’s toes) configured to provide structural support for the outer layer of fabric material and the inner layer of memory foam (as seen in Fig.2 of Iannacone).

2.	Claims 3, 8, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacone (US 2005/0150132) and Young (US 7,980,005), as applied to the claims above, in view of Starensier (US 2,740,207).
Regarding Claim 3, Iannacone and Young disclose the invention substantially as claimed above. Iannacone discloses an article of footwear of claim 1, wherein the footwear comprises a sandal a toe separator (18). Iannacone does not disclose the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sandal of Iannacone to include four toe separator elements, as taught by Starensier, in order to provide a sandal having four toe separators which prevent irritation of the skin between a user’s toes.

Regarding Claim 8, Iannacone and Young disclose the invention substantially as claimed above. Iannacone does not disclose wherein the outer fabric layer of the material tube is comprised of at least one of an antimicrobial, an antibacterial and an antifungal fabric configured to provide respective antimicrobial, antibacterial and antifungal activity treatment to an area between the adjacent toes with which the toe separator is in contact. However, Starensier teaches a toe separator with a material tube (17) comprised of at least one of an antimicrobial, an antibacterial and an antifungal fabric configured to provide respective antimicrobial, antibacterial and antifungal activity treatment to an area between the adjacent toes with which the toe separator is in contact (Col.1, lines 15-19 & lines 36-45; Col.2, lines 51-54).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the material tube of Iannacone to have incorporated an antifungal treatment on the fabric, as taught by Starensier, in 
Regarding Claim 16, Iannacone and Young disclose the invention substantially as claimed above. Iannacone does not disclose a method for directly treating microbial, bacterial and fungal growth between toes of a human foot, comprising the steps of: a)    aligning three adjacent toe separator elements of the article of footwear of claim 4, starting from a small toe of the human foot along a distally extending diagonal line with a toe separator element between a big toe and an adjacent toe being out of line from the diagonal line and proximally behind an adjacent toe separator, in conformity with anatomical configuration of the human foot, and attaching all the toe separator elements to the upper element and lower base element respectively, b) providing the outer fabric layer of the tube material of the four toe separator elements as one of an antimicrobial, antibacterial and antifungal fabric, and c) placing the article of footwear on a human foot in need of treatment for microbial, bacterial, and fungal growth whereby respective antimicrobial, antibacterial and antifungal activity treatment is directly applied to a base area between the adjacent toes with which the toe separator element is in contact. However, Starensier teaches a method for directly treating microbial, bacterial and fungal growth between toes of a human foot, comprising the steps of: a) aligning three adjacent toe separator elements (6) of the article of footwear of claim 4, starting from a small toe of the human foot along a distally extending diagonal line (as seen in Fig. 1), in conformity with anatomical configuration of the human foot, and attaching all the toe separator elements to the upper element and lower base element respectively (Col.2, lines 22-28; Fig.2),b) providing the outer fabric layer of the tube material (17) of the four 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sandal of Iannacone to include four toe separator elements with an antifungal treatment on the fabric, as taught by Starensier, in order to provide a sandal with four, anti-fungal treated, toe separators which can deliver antifungal treatment between all of the toes of a user’s foot, preventing irritation of the skin between a user’s toes.
Starensier does not disclose the toe separator between a big toe and an adjacent toe being out of line from the diagonal line and proximally behind an adjacent toe separator. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the toe strap/separator being out of line from the diagonal line and proximally behind an adjacent toe separator in order to provide the optimum configuration for fitting a user’s foot comfortably within the footwear, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
Applicant’s Remarks: Applicant asserts the inner and outer walls 72 and 74 of Iannacone are specifically characterized as touching, not adhered as a single material with two layers. Also, the Young reference describes layers of a gel and a foam material which physically cannot be adhered as a single material composed of a bi-layer, as claimed. Furthermore, one skilled in the art would absolutely not make the combination suggested by the Examiner since it would specifically contradict the teachings of Iannacone. The Examiner asserted5 the inner wall of Iannacone would be made of memory foam as "taught" by Young to provide additional cushioning. This would however, obviate Iannacone's specific directive for the material of inner and outer walls 72 and 74 should be the same as that of upper sole 62 of knit fabrics, woven fabrics, flexible leather, with any material selected so that the upper sole can transmit force in response to changes in pressure. While fabrics and leather have such capability, memory foam does not, since memory foam (or for that matter any foam) has only compressible resistance and will tear under stresses of walking. Accordingly, the Examiner's suggested combination would provide little if any value since cushioning by Iannacone is provided by moving contained beads and a memory foam inner wall would not provide the shift response required by Iannacone. Inner wall 72 is shown and described as being thin (to permit insertion of cushioning bead) and would provide little if any cushioning if made of foam and would have little structural resistance and support, as required by Iannacone.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732